 Case 3:20-cv-02910-L Document 165 Filed 10/14/20   Page 1 of 35 PageID 2395



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

COMMODITY FUTURES TRADING
COMMISSION, and                       CONSENT ORDER OF
                                      PRELIMINARY INJUNCTION AND
ALABAMA SECURITIES COMMISSION,        OTHER EQUITABLE RELIEF
STATE OF ALASKA, ARIZONA              AGAINST DEFENDANTS LUCAS
CORPORATION COMMISSION,               THOMAS ERB a/k/a LUCAS ASHER
CALIFORNIA COMMISSIONER OF            a/k/a LUKE ASHER AND SIMON
BUSINESS OVERSIGHT, COLORADO          BATASHVILI
SECURITIES COMMISSIONER, STATE
OF DELAWARE, STATE OF FLORIDA,
OFFICE OF THE ATTORNEY GENERAL,
STATE OF FLORIDA, OFFICE OF           Case No.: 3:20-CV-2910-L
FINANCIAL REGULATION, OFFICE OF
THE GEORGIA SECRETARY OF STATE,
STATE OF HAWAII, SECURITIES
ENFORCEMENT BRANCH, IDAHO
DEPARTMENT OF FINANCE, INDIANA
SECURITIES COMMISSIONER, IOWA
INSURANCE COMMISSIONER
DOUGLAS M. OMMEN, OFFICE OF THE
KANSAS SECURITIES COMMISSIONER,
KENTUCKY DEPARTMENT OF
FINANCIAL INSTITUTIONS, MAINE
SECURITIES ADMINISTRATOR, STATE
OF MARYLAND EX REL MARYLAND
SECURITIES COMMISSIONER,
ATTORNEY GENERAL DANA NESSEL
ON BEHALF OF THE PEOPLE OF
MICHIGAN, MISSISSIPPI SECRETARY
OF STATE, NEBRASKA DEPARTMENT
OF BANKING & FINANCE, OFFICE OF
THE NEVADA SECRETARY OF STATE,
NEW MEXICO SECURITIES DIVISION,
THE PEOPLE OF THE STATE OF NEW
YORK BY LETITIA JAMES, ATTORNEY
GENERAL OF THE STATE OF NEW
YORK, OKLAHOMA DEPARTMENT OF
SECURITIES, SOUTH CAROLINA
ATTORNEY GENERAL, SOUTH
CAROLINA SECRETARY OF STATE,
SOUTH DAKOTA DEPARTMENT OF
LABOR & REGULATION, DIVISION OF
 Case 3:20-cv-02910-L Document 165 Filed 10/14/20                 Page 2 of 35 PageID 2396



INSURANCE, COMMISSIONER OF THE
TENNESSEE DEPARTMENT OF
COMMERCE AND INSURANCE, STATE
OF TEXAS, WASHINGTON STATE
DEPARTMENT OF FINANCIAL
INSTITUTIONS, WEST VIRGINIA
SECURITIES COMMISSION, AND STATE
OF WISCONSIN.

Plaintiffs,

v.

TMTE, INC. a/k/a METALS.COM, CHASE
METALS, INC., CHASE METALS, LLC,
BARRICK CAPITAL, INC., LUCAS
THOMAS ERB a/k/a LUCAS ASHER a/k/a
LUKE ASHER, and SIMON BATASHVILI,

Defendants;

and

TOWER EQUITY, LLC,

Relief Defendant.


       1.      On September 22, 2020, Plaintiffs Commodity Futures Trading Commission,

Alabama Securities Commission, State of Alaska, Arizona Corporation Commission, California

Commissioner of Business Oversight, Colorado Securities Commissioner, State of Delaware,

State of Florida, Office of the Attorney General and State of Florida, Office of Financial

Regulation, Office of the Georgia Secretary of State, State of Hawaii, Securities Enforcement

Branch, Idaho Department of Finance, Indiana Securities Commissioner, Iowa Insurance

Commissioner Douglas M. Ommen, Office of the Kansas Securities Commissioner, Kentucky

Department of Financial Institutions, Maine Securities Administrator, State of Maryland Ex Rel

the Maryland Securities Commissioner, Attorney General Dana Nessel on Behalf of the People



                                                 2
 Case 3:20-cv-02910-L Document 165 Filed 10/14/20                 Page 3 of 35 PageID 2397



of Michigan, Mississippi Secretary of State, Nebraska Department of Banking & Finance, Office

of the Nevada Secretary of State, New Mexico Securities Division, The People of the State of

New York by Letitia James, Attorney General of the State of New York, Oklahoma Department

of Securities, South Carolina Attorney General and South Carolina Secretary of State, South

Dakota Department of Labor & Regulation, Division of Insurance, Commissioner of the

Tennessee Department of Commerce and Insurance, State of Texas, Washington State

Department of Financial Institutions, West Virginia Securities Commission, and State of

Wisconsin filed a Complaint for Injunctive Relief, Civil Monetary Penalties, and Other Equitable

Relief against Defendants TMTE, Inc., d/b/a Metals.com, Chase Metals, LLC, Chase Metals,

Inc., (collectively “Metals”), Barrick Capital, Inc. (“Barrick”) and their principals, Lucas

Thomas Erb a/k/a Lucas Asher a/k/a Luke Asher (“Asher”), and Simon Batashvili

(“Batashvili”). (Docket Entry (“D.E.”) #2).

       2.      Contemporaneously with the filing of the Complaint, Plaintiffs moved the Court

on an emergency, ex parte basis, for an order, pursuant to Section 6c(a) of the Commodity

Exchange Act (“CEA”), 7 U.S.C. § 13a-1 (2018) and in accordance with Federal Rule of Civil

Procedure 65, that: 1) freezes the assets of Defendants and Relief Defendant, (2) grants the

CFTC and the States immediate access to the books, records, and other documents of Defendants

and Relief Defendant and the authority to inspect and copy such records; (3) appoints a

temporary receiver; and (4) grants Plaintiffs’ motion for expedited discovery in advance of a

preliminary injunction hearing. (D.E. # 4-6; 11-12; 16).

       3.      On September 22, 2020, the Court granted Plaintiffs’ motion for emergency relief

and entered a Statutory Restraining Order (“SRO”) (D.E. #16). The SRO: (1) prohibits

Defendants from withdrawing, transferring, removing, dissipating, and disposing of assets; (2)



                                                 3
 Case 3:20-cv-02910-L Document 165 Filed 10/14/20                  Page 4 of 35 PageID 2398



prohibits Defendants from destroying, altering, or disposing of books, records, and other

documents; (3) appoints Kelly Crawford of Scheef & Stone, LLP as temporary receiver for

Defendants and Relief Defendant and (4) grants expedited discovery in advance of a preliminary

injunction hearing. The SRO also set a hearing on preliminary injunction relief on October 6,

2020 and directed that SRO remain in full force and effect until to October 6, 2020 at 5:00 pm.

       4.      On October 5, 2020, the Court continued the hearing on Plaintiffs’ application for

a preliminary injunction to October 27, 2020 and directed that SRO remain in full force and

effect until to October 27, 2020 at 5 p.m. (D.E. #148).

       5.      On September 24, 2020, Plaintiffs properly served Defendant Batashvili. (D.E.

#127) and on September 26, 2020, Plaintiffs properly served Asher (D.E. #126).

       6.      Defendants Asher and Batashvili, without admitting or denying the allegations in

the Complaint, except for allegations relating to venue and the Court’s jurisdiction over the

parties and over the subject matter of this action, to which Asher and Batashvili admit, consent

to the entry of this Order for Preliminary Injunction (“Order”) as set forth herein.

       7.      Defendants Asher and Batashvili enter into this Order voluntarily, and no promise

or threat has been made by the Plaintiffs, or any member, officer, agent, or representative of the

Plaintiffs to induce Defendants Asher and Batashvili to consent to this Order.

       8.      In consideration of the foregoing, and based on the entire record in this case, the

Court finds that there is good cause to believe that a preliminary injunction is proper in this case

to preserve the status quo; prevent the withdrawal, transfer, removal, dissipation or disposal of

assets; prevent the destruction, alteration, or disposal of books and records and other documents;

protect members of the public from loss and damage, and enable the Plaintiffs to fulfill their

statutory duties in this civil enforcement action.



                                                     4
 Case 3:20-cv-02910-L Document 165 Filed 10/14/20                    Page 5 of 35 PageID 2399



        9.      The Court hereby grants the Motion on the terms and conditions to which

Plaintiffs and Defendants Asher and Batashvili have stipulated, as set forth below.

                                         I.      DEFINITIONS

For the purposes of this Order, the following definitions apply:

        9.      The terms “funds, assets, or other property” encompass any legal or equitable

interest in, right to, or claim to, any real or personal property, whether individually or jointly,

directly or indirectly controlled, and wherever located, including but not limited to: chattels,

goods, instruments, equipment, fixtures, general intangibles, effects, leaseholds mail or other

deliveries, inventory, checks, notes, accounts (including, but not limited to, bank accounts and

accounts at other financial institutions), credits, receivables, lines of credit, contracts (including

spot, futures, options, or swaps contracts), insurance policies, and all funds, wherever located,

whether in the United States or outside the United States.

        10.     The term “document” and “electronically stored information” are synonymous in

meaning and equal in scope to the usage of those terms in Fed. R. Civ. P. 34(a), and includes, but

are not limited to, all writings, graphs, charts, photographs, sound recordings, images, and other

data or other data compilations–stored in any medium from which information can be obtained

or translated, if necessary, into reasonable usable form. The terms “document” and

“electronically stored information” also refer to each and every such item in Defendants’ actual

or constructive possession, including but not limited to: (i) all such items within the custody or

control of any agents, employers, employees, or partners of the Defendants; and (ii) all items

which Defendants have a legal or equitable right to obtain from another person. A draft or non-

identical copy is a separate item within the meaning of the term. A document also includes the

file and folder tabs associated with each original and copy.



                                                   5
      Case 3:20-cv-02910-L Document 165 Filed 10/14/20                  Page 6 of 35 PageID 2400



                                         II.     RELIEF GRANTED

     THE PARTIES AGREE AND IT IS HEREBY ORDERED that:

I.      Jurisdiction and Venue

            10.     Defendants Asher and Batashvili have been properly served with the Complaint

 and Summons and have consented to the entry of this Order.

            11.     The Court is authorized to enter a preliminary injunction and ancillary equitable

 relief against Defendants Asher and Batashvili pursuant to 7 U.S.C. §§ 13a-1, 13a-2 and the

     laws of the States.

            12.     This Court has jurisdiction over the parties and over the subject matter of this

     action pursuant to 28 U.S.C. § 1331 (2018) (federal question jurisdiction) and 28 U.S.C. § 1345

     (2018) (district courts have original jurisdiction over civil actions commenced by the United

  States or by any agency expressly authorized to sue by Act of Congress), as well as 28 U.S.C.

  § 1367(a) (supplemental jurisdiction over claims under the laws of the States).

            13.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

  (2018) (federal question jurisdiction) and 28 U.S.C. § 1345 (2018) (district courts have original

  jurisdiction over civil actions commenced by the United States or by any agency expressly

  authorized to sue by Act of Congress).

            14.     7 U.S.C. § 13a-1(a) (2018), authorizes the CFTC to seek injunctive and other

  relief against any person whenever it appears to the CFTC that such person has engaged, is

  engaging, or is about to engage in any act or practice constituting a violation of any provision of

  the CEA or any rule, regulation, or order thereunder.

            15.     7 U.S.C. § 13a-2(1) (2018), authorizes the States to bring a suit in the district

  courts of the United States to seek injunctive and other relief against any person whenever it



                                                      6
      Case 3:20-cv-02910-L Document 165 Filed 10/14/20                 Page 7 of 35 PageID 2401



   appears to the Attorney General and/or Securities Administrator of a State, or such other official

   that a State may designate, that the interests of the residents of the State have been, are being, or

   may be threatened or adversely affected because of violations of the CEA or CFTC Regulations.

           16.     Venue lies properly in this District pursuant to 7 U.S.C. § 13a-1(e) (2018),

   because Defendants transacted business in this District, and certain of the acts and practices in

   violation of the CEA, the CFTC Regulations, and State laws occurred, are occurring, or are about

   to occur within this District, among other places. Venue also lies properly in this District

   pursuant to 17 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving

   rise to the Plaintiffs’ claims occurred in this District.

           17.     The Parties waive the entry of findings of fact and conclusions of law for

   purposes of this Order pursuant to Rule 52 of the Federal Rules of Civil Procedure, and the Court

   accepts that waiver.


II.    Prohibitions from Violating the CEA, CFTC Regulations and the Laws of the States

           18.     Defendants Asher and Batashvili and their agents, servants, employees, assigns,

   attorneys, and persons in active concert or participation with them, including any successors

   thereof, who receive actual notice of this Order by personal service or otherwise, are

   preliminarily restrained and enjoined from directly or indirectly violating 7 U.S.C. § 9(1) and 17

   C.F.R. § 1801.1(a)(1)-(3).

           19.     Defendants Asher and Batashvili and their agents, servants, employees, assigns,

   attorneys, and persons in active concert or participation with them, including any successors

   thereof, who receive actual notice of this Order by personal service or otherwise, are

   preliminarily restrained and enjoined from directly or indirectly violating:

                       a. § 8-6-3(b) and (c), Code of Alabama (1975)

                                                       7
Case 3:20-cv-02910-L Document 165 Filed 10/14/20          Page 8 of 35 PageID 2402



             b. § 8-6-17(b)(2), Code of Alabama (1975)

             c. § 8-6-17(a)(2), Code of Alabama (1975)

             d. § 13A-6-195, Code of Alabama (1975)

             e. Alaska Stat. § 45.50.471

             f. Cal. Corp. Code, § 25230

             g. Cal. Corp. Code § 25235

             h. Cal. Corp. Code, § 29536

             i. §§ 11-53-107(1)(a)-(c), C.R.S.

             j. §§ 11-51-501(1)(a), (b) and (c), C.R.S.

             k. Fla. Stat. § 501.204

             l. Fla. Stat. § 517.275

             m. Ga. Code Ann. § 10-5-32

             n. Ga. Code Ann § 10-5-33

             o. Ga. Code Ann. § 10-5-51

             p. Ga. Code Ann. § 10-5A-2

             q. Ga. Code Ann. § 10-5A-6

             r. KRS 292.330(8)

             s. KRS 292.320(1)

             t. Md. Code, Corps. & Assn’s § 11-401(b)(1)

             u. Md. Corps. & Assn’s § 11-402(b)(1)

             v. Md. Code, Corps. & Assn’s § 11-301(2)-(3);

             w. Md. Code, Corps. & Assn’s § 11-302(a)(2)-(3), (c), and COMAR
                02.02.05.03;

             x. S.C. Code Ann. § 35-1-403 to 35-1-404

             y. S.C. Code Ann. § 35-1-501(1)-(3) and § 35-1-502(a)

             z. S.C. Code Ann. § 39-73-20
                                           8
 Case 3:20-cv-02910-L Document 165 Filed 10/14/20                   Page 9 of 35 PageID 2403



                   aa. S.C. Code Ann. § 39-73-60 (1)-(4)

                   bb. Tex. Rev. Civ. Stat. Ann. art. 581-12

                   cc. Tex. Rev. Civ. Stat. Ann. art. 581-32

       20.     Pending further order of the Court, Defendants Asher and Batashvili and their

affiliates, agents, servants, employees, successors, assigns, attorneys, and all persons in active

concert with them, directly or indirectly, are restrained and enjoined from:

                   a. Trading on or subject to the rules of any registered entity (as that term is
                       defined by 7 U.S.C. § 1a(40) (2018));

                   b. Entering into any transactions involving “commodity interests” (as that
                       term is defined in Regulation 1.3, 17 C.F.R. § 1.3), for accounts held in
                       the name of any Defendant or Relief Defendant or for accounts in which
                       any Defendant or Relief Defendant has a direct or indirect interest;

                   c. Having any commodity interests traded on any Defendants’ or Relief
                       Defendant’s behalf;

                   d. Controlling or directing the trading for or on behalf of any other person or
                       entity, whether by power of attorney or otherwise, in any account
                       involving commodity interests;

                   e. Soliciting, receiving, or accepting any funds from any person for the
                       purpose of purchasing or selling of any commodity interests;

                   f. Applying for registration or claiming exemption from registration with the
                       CFTC in any capacity, and engaging in any activity requiring such
                       registration or exemption from registration with the CFTC except as
                       provided for in CFTC Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9);

                   g. Acting as a principal (as that term is defined in CFTC Regulation 3.1(a),
                       17 C.F.R. § 3.1(a)), agent, or any other officer or employee of any person
                       registered, exempted from registration, or required to be registered with

                                                  9
       Case 3:20-cv-02910-L Document 165 Filed 10/14/20                   Page 10 of 35 PageID 2404



                              the CFTC except as provided for in 17 C.F.R. § 4.14(a)(9); and

                          h. Acting as a broker-dealer or investment adviser or associating with a
                              licensed broker-dealer or investment adviser, in violation of the laws of
                              the States.

                          i. Soliciting, receiving, or accepting any funds from any person for the
                              purpose of purchasing or selling securities or equities.

III.      Asset Freeze Order Prohibiting the Withdrawal, Transfer, Removal, Dissipation, and
          Disposal of Assets

              21.     The SRO (D.E. #16) shall remain in full force and effect.

              22.     The injunctive provisions of this Order shall be binding upon Defendants Asher

       and Batashvili, and upon any person acting in the capacity of agents, servants, employees,

       assigns, attorneys, and persons in active concert or participation with them, including any

       successors thereof, of Defendants Asher and Batashvili, and upon any person who receives

       actual notice of this Order by personal service or otherwise insofar as he or she is acting in active

       concert or participation with Defendants Asher and Batashvili.

              23.     Defendants Asher and Batashvili and their agents, servants, employees, assigns,

       attorneys, and persons in active concert or participation with them, including any successor

       thereof, who receive actual notice of this Order by personal service or otherwise, are

       immediately restrained and enjoined, except as otherwise ordered by this Court, from directly or

       indirectly withdrawing, transferring, removing, dissipating, or otherwise disposing of any of their

       funds, assets, or other property, wherever located, including the Defendants Asher and

       Batashvili’s funds, assets, or other property held outside the United States, in accordance with

       the Court’s SRO and this Order.




                                                        10
Case 3:20-cv-02910-L Document 165 Filed 10/14/20                    Page 11 of 35 PageID 2405



       24.     At the request of the Receiver, Defendants Asher and Batashvili and any other

person who has possession, custody, or control of any of Defendants Asher’s and Batashvili’s

assets shall transfer possession of all funds, assets or other property subject to this Order to the

Receiver in accordance with SRO and this Order.

       25.     The funds, assets, or other property affected by this Order shall include both

existing funds, assets, or other property, and funds, assets, or other property acquired after the

effective date of this Order, except as described in Sections VIII and IX of this Order.

IV.    Maintenance of and Access to All Records That Relate to the Business Activities and
       Business and Personal Finances

       26.     Defendants Asher and Batashvili are restrained from directly or indirectly

destroying, altering, or disposing of, in any manner, any records that relate or refer to the

business activities or business or personal finances of any Defendant or Relief Defendant in

accordance with the Court’s SRO and this Order.

       27.     Representatives of the Plaintiffs shall, with 24 hours’ notice, be allowed access to

inspect the records that relate or refer to business activities and business and personal finances of

Defendants Asher and Batashvili, including, but not limited to, both hard-copy documents and

electronically stored information, wherever they may be situated and whether they are in the

possession of the Defendants Asher and Batashvili or others. To ensure preservation and

facilitate meaningful inspection and review of records, the Defendants Asher and Batashvili shall

allow representatives of the Plaintiffs to make copies of said documents and electronically stored

information, and if on-site copying of documents and electronically stored information is not

practicable, representatives may make such copies off-site. After any such off-site copying,

Plaintiffs shall promptly return the original documents and devices upon which electronic

information is stored.

                                                  11
Case 3:20-cv-02910-L Document 165 Filed 10/14/20                   Page 12 of 35 PageID 2406



       21.     To further facilitate meaningful inspection and review, Defendants Asher and

 Batashvili shall promptly provide Plaintiffs with:

                   a. the location of all records relating or referring to the business activities
                       and business and personal finances of the Defendants Asher and
                       Batashvili;

                   b. all identification numbers and other identifying information for websites,
                       cloud storage services, email and smartphone accounts, and all accounts at
                       any bank, financial institution or brokerage firm (including any
                       introducing broker or futures commission merchant) owned, controlled or
                       operated by the Defendants Asher and Batashvili, or to which the
                       Defendants Asher and Batashvili have access; and

                   c. all passwords to, and the location, make and model of, all computers
                       and/or mobile electronic devices owned and/or used by the Defendants
                       Asher and Batashvili in connection with their business activities and
                       business and personal finances.

       22.     When inspecting records that are subject to this Order, including those contained

on computer(s) and/or other electronic device(s), Plaintiffs should undertake reasonable

measures to prevent review of Defendants Asher and Batashvili privileged communications by

Plaintiffs’ attorneys and other staff who are part of the litigation team in this matter. Moreover,

the Defendants Asher and Batashvili (or their counsel) shall promptly contact Plaintiffs’ counsel

to assert any claims of privilege or other legal objection relating to the contents of any records

that are subject to this Order and promptly cooperate with Plaintiffs’ counsel to develop

reasonable protocols to isolate and prevent disclosure of claimed privileged materials to

Plaintiffs’ attorneys and other staff who are part of the litigation team in this matter. However,

nothing herein shall excuse Defendants Asher and Batashvili from full and immediate


                                                 12
Case 3:20-cv-02910-L Document 165 Filed 10/14/20                  Page 13 of 35 PageID 2407



compliance with this Court’s Order permitting Plaintiffs to inspect the books and records which

relate to the Defendants Asher’s and Batashvili’s business activities and their business and

personal finances.

         23.   Nothing herein shall preclude Plaintiffs from providing materials obtained from

Defendants Asher and Batashvili to any other government agency pursuant to a lawful access

request by such agency.

 V.      Appointment of Receiver

         28.   Kelly Crawford, previously appointed by the Court as Temporary Receiver

pursuant to the SRO, is appointed Receiver with the full powers of an equity receiver for

Defendants and Relief Defendant and their affiliates or subsidiaries owned or controlled by

Defendants or Relief Defendant (hereinafter referred to as the “Receivership Defendants”), and

of all records, and all funds, properties, premises, accounts, income, now or hereafter due or

owing to the Receivership Defendants, and other assets directly or indirectly owned, beneficially

or otherwise, by the Receivership Defendants.

         29.   The Receiver shall be the agent of this Court in acting as Receiver under this

Order.

         30.   The directions, authorizations, duties, and powers of the Temporary Receiver

under the SRO are granted in full to the Receiver, Kelly Crawford, and incorporated in full

herein as part of the Order.

VI.      Cooperation with the Receiver

         31.   Defendants Asher and Batashvili and all other persons or entities served with a

copy of this order shall cooperate fully with and assist the Receiver. This cooperation and

assistance shall include, but not be limited to, providing any information to the Receiver that the



                                                13
 Case 3:20-cv-02910-L Document 165 Filed 10/14/20                  Page 14 of 35 PageID 2408



Receiver deems necessary to exercising the authority as provided in this Order; providing any

password required to access any computer or electronic files in any medium; and discharging the

responsibilities of the Receiver under this Order, and advising all persons who owe money to the

Receivership Defendants that all debts should be paid directly to the Receiver.

VII.   Turning Over Property to the Receiver

       32.     Upon service of this Order, and to the extent the Defendants Asher and Batashvili

have not done so pursuant to the SRO, Defendants Asher and Batashvili, and any other person

or entity served with a copy of this Order, shall immediately or within such time as permitted by

the Receiver in writing, deliver over to the Receiver, including but not limited to:

                   a. Possession and custody of all funds, assets, property, and all other assets,
                       owned beneficially or otherwise, wherever situated, of the Receivership
                       Defendants;

                   b. Possession and custody of records of the Receivership Defendants in
                       connection with their business activities and business and personal
                       finances, including but not limited to, all books and records of accounts,
                       all financial and accounting records, balance sheets, income statements,
                       bank records (including monthly statements, canceled checks, records of
                       wire transfers, and check registers), client lists, title documents and other
                       records of the Receivership Defendants;

                   c. Possession and custody of all funds and other assets belonging to members
                       of the public now held by the Receivership Defendants;

                   d. All keys, computer or cloud computing passwords, entry codes, and
                       combinations to locks necessary to gain or to secure access to any of the
                       assets or records of the Receivership Defendants, including but not limited
                       to, access to the Receivership Defendants’ business premises, means of
                       communication, accounts, computer systems, mobile electronic devices or


                                                 14
  Case 3:20-cv-02910-L Document 165 Filed 10/14/20                  Page 15 of 35 PageID 2409



                        other property; and

                    e. Information identifying the accounts, employees, properties or other assets
                        or obligations of the Receivership Defendants.

VIII.   Reasonable and Necessary Living Expenses

        33.     In accordance with Paragraph 44 of the SRO, Plaintiffs are authorized to take an

 asset deposition of Asher and Batashvili to determine the status of Defendants Asher’s and

 Batashvili’s financial condition, including but not limited to their funds, assets, and other

 tangible or real property, their compliance with the SRO to date, and their reasonable and

 necessary living expenses. The Receiver is authorized to attend and participate in these asset

 depositions in accordance with Paragraph 31(j) of the SRO.

        34.     Within five business days of the conclusion of the asset depositions, the parties

 will negotiate in good faith for a carve-out for reasonable and necessary living expenses—on a

 monthly basis—to be generated solely from any prospective earnings, bonuses, and/or other

 after-acquired income from newfound employment as described in Section IX, infra.

        35.     The Court will entertain an application for reasonable and necessary living

 expenses upon proper written submission by Defendants Asher and Batashvili. A proper

 submission requires that Defendants Asher and Batashvili file such application under oath with

 the Court and set forth in detail, fully substantiated by all relevant financial documentation, the

 amount of funds necessary to pay reasonable and necessary living expenses, a description of the

 expenses for which those funds are to be applied, a description of the assets sought to be used to

 pay such expenses, and a description of the derivation of such assets. Plaintiffs and/or the

 Receiver may object or otherwise respond to such application.




                                                  15
Case 3:20-cv-02910-L Document 165 Filed 10/14/20                   Page 16 of 35 PageID 2410



IX.     Restricted Business Activities and Employment

        36.     Defendants Asher and Batashvili wish to seek gainful employment to cover their

reasonable and necessary living expenses.

        37.     Only specific prospective earnings, bonuses, and/or other after-acquired income,

salary, wages, commissions, dividends, draws, or other forms of compensation or passive income

from any newfound employment or activity (“New Income”) will be excluded from the restraints

imposed by the Order for the limited purpose of covering Defendants Asher ’s and Batashvili’s

agreed-to reasonable living expenses pursuant to the process described in Section VIII, supra,

and subject to the restrictions in this Section.

        38.     Defendants Asher and Batashvili agree that they will not engage in any activity

related to securities, commodities, or derivatives, including but not limited to soliciting,

receiving, or accepting any funds from any person or entity for the purpose of purchasing,

selling, or otherwise investing in precious metals, securities, commodities, derivatives, virtual

currency, binary options, or foreign currency or receive any income, salary, wages, commissions,

dividends, draws, or other forms of compensation or passive income from any person or entity

engaged in said activities.

        39.     Within two days of securing any New Income, Defendants Asher and Batashvili

shall provide the name and address of the employer, person, or entity, as well the name of a

contact person and telephone number from its personnel office to Plaintiffs and the Receiver.

        40.     Within ten days of this Order, Defendants Asher and Batashvili shall each open a

single new bank account in his name to deposit any New Income, and to withdraw such funds for

reasonable and necessary living expenses as ordered by the Court. The Receiver shall be a co-

owner and have unfettered access to these new accounts. Within twenty-four (24) hours of



                                                   16
Case 3:20-cv-02910-L Document 165 Filed 10/14/20                   Page 17 of 35 PageID 2411



opening such a new bank account, Defendants Asher and Batashvili shall provide complete

information to the Receiver about the account, including the name of the bank, address,

telephone number, and account number.

       41.       Any and all other bank accounts in the name of any Defendant or Relief

Defendant shall remain subject to terms of the Order that prohibit Defendants or Relief

Defendant from transferring, removing, dissipating, or otherwise disposing of any asset.

       42.     All dispositions of funds from the new bank account authorized by this Order,

until further order of the Court, shall also be subject to monitoring by the Receiver. The

Receiver is authorized to obtain copies of any and all bank statements.

 X.    Persons Bound by This Order

       43.     This Order is binding on any person who receives actual notice of this Order by

personal service or otherwise and is acting in the capacity of an officer, agent, servant, employee,

or attorney of Defendants or Relief Defendant, or is in active concert or participation with the

Defendants or Relief Defendant.

XI.    Stay on Actions Against the Receivership Defendants

       44.     Except by leave of the Court, during the pendency of the receivership ordered

herein, Defendants Asher and Batashvili, and all other persons and entities are stayed from

taking any action (other than the present action by Plaintiffs) to establish or enforce any claim,

right or interest for, against, on behalf of, in, or in the name of, the Receivership Defendants, the

Receiver, receivership assets, or the Receiver’s duly authorized agents acting in their capacities

as such, including but not limited to, the following actions:

                   a. Petitioning, or assisting in the filing of a petition that would cause the
                       Receivership Defendants to be placed in bankruptcy;

                   b. Commencing, prosecuting, litigating or enforcing any suit or proceeding
                                                 17
Case 3:20-cv-02910-L Document 165 Filed 10/14/20             Page 18 of 35 PageID 2412



                 against any of the Receivership Defendants, or any of their subsidiaries or
                 affiliates, except that such actions may be filed to toll any applicable
                 statute of limitations;

              c. Commencing, prosecuting, continuing or entering any suit or proceeding
                 in the name or on behalf of any of the Receivership Defendants, or any of
                 their subsidiaries or affiliates;

              d. Accelerating the due date of any obligation or claimed obligation,
                 enforcing any lien upon, or taking or attempting to take possession of, or
                 retaining possession of, property of the Receivership Defendants, or any of
                 their subsidiaries or affiliates, or any property claimed by any of them, or
                 attempting to foreclose, forfeit, alter or terminate any of the Receivership
                 Defendants’ interests in property, including without limitation, the
                 establishment, granting, or perfection of any security interest, whether
                 such acts are part of a judicial proceeding or otherwise;

              e. Using self-help or executing or issuing, or causing the execution or
                 issuance of, any court attachment, subpoena, replevin, execution or other
                 process for the purpose of impounding or taking possession of or
                 interfering with, or creating or enforcing a lien upon any property,
                 wherever located, owned by or in the possession of the Receivership
                 Defendants, or any of their subsidiaries or affiliates, or the Receiver, or
                 any agent of the Receiver; and

              f. Doing any act or thing whatsoever to interfere with the Receiver taking
                 control, possession or management of the property subject to the
                 receivership, or to in any way interfere with the Receiver or to harass or
                 interfere with the duties of the Receiver; or to interfere in any manner with
                 the exclusive jurisdiction of this Court over the property and assets of the
                 Receivership Defendants, or their subsidiaries or affiliates.




                                            18
  Case 3:20-cv-02910-L Document 165 Filed 10/14/20                      Page 19 of 35 PageID 2413



         45.    Provided, however, that nothing in this section shall prohibit any federal or state

 law enforcement or regulatory authority from commencing or prosecuting an action against the

 Receivership Defendants.

XII.     Bond Not Required of Plaintiffs or the Receiver

         46.    As Plaintiffs CFTC and the States have made a proper showing under 7 U.S.C.

 § l 3a- l (b) and they are not required to post any bond in connection with this Order. The

 Receiver similarly is not required to post bond.

XIII.    Force and Effect

         4 7.   This Order shall remain in full force and effect until further order of this Court,

 and that this Court retains jurisdiction of this matter for all purposes.


 IT SO ORDERED, at Dallas, Texas, on this 14th day of October, 2020, at 4:00 p.m.



                                                         Sam A. Lindsay
                                                         United States District Judge


 CONSENTED TO AND APPROVED BY DEFENDANTS:


                                                               Dated:     10/12/20
 Lucas          . Asher


                                                               Dated: -------
 Simon Batashvili


 Approved as to form:


                                                               Dated:
 Amkbrt.,0�
 Counsel lo Defendan/s Asher and Balashvili

                                                    19
   Case 3:20-cv-02910-L Document 165 Filed 10/14/20                    Page 20 of 35 PageID 2414


          45.     Provided, however, that nothing in this section shall prohibit any federal or state

  law enforcement or regulatory authority from commencing or prosecuting an action against the

  Receivership Defendants.

 XII.     Bond Not Required of Plaintiffs or the Receiver

          46.    As Plaintiffs CFTC and the States have made a proper showing under 7 U .S.C.

  § 13a-1 (b) and they are not required to post any bond in connection with this Order. The

  Receiver similarly is not required to post bond.

 XIII.    Force and Effect

         47.     This Order shall remain in full force and effect until further order of this Court,

  and that this Court retains jurisdiction of this matter for all purposes.


  IT SO ORDERED, at Dallas, Texas, on this 14th day of October, 2020, at 4:00 p.m.



                                                      Sam A. Lindsay
                                                      United States District Judge


  CONSENTED TO AND APPROVED BY DEFENDANTS:


                                                              Dated: -------
  Lucas Thomas Asher

£i;f>I
  Simon BatasHvm
                                                              Dated:    I     Q . \ {J -         2_
  Approved as to form:



   ��-=
  A:moldA.Spen�er
  Counsel to Defendants Asher and Batashvili
                                                              Dated:




                                                     19
Case 3:20-cv-02910-L Document 165 Filed 10/14/20     Page 21 of 35 PageID 2415



CONSENTED TO AND APPROVED BY PLAINTIFFS:



Dated: October 8, 2020
                                  By: /s/ JonMarc P. Buffa

                                  JONMARC P. BUFFA
                                  jbuffa@cftc.gov
                                  California Bar # 217324

                                  RICHARD P. FOELBER
                                  rfoelber@cftc.gov
                                  Illinois Bar # 0840904

                                  Attorneys for Plaintiff
                                  COMMODITY FUTURES TRADING
                                  COMMISSION
                                  1155 21st Street. NW
                                  Washington, DC 20580
                                  (202) 418-5000


                                  FOR THE STATE OF ALABAMA

                                  By: /s/ Jeffery A. “Beau” Brown, Jr

                                  JEFFERY A. “BEAU” BROWN, JR., pro hac vice
                                  Beau.Brown@asc.alabama.gov
                                  Alabama Bar No. 7258R80B

                                  ANNE GUNTER, pro hac vice
                                  anne.gunter@asc.alabama.gov
                                  Alabama Bar No. 4666N91P

                                  Attorneys for Plaintiff
                                  STATE OF ALABAMA
                                  SECURITIES COMMISSION
                                  445 Dexter Avenue, Suite 12000
                                   Montgomery, AL 36104
                                  Telephone: (334) 322-8586
                                  Fax: (334) 242-0240


                                  FOR THE STATE OF ALASKA

                                  By: /s/ Robert Schmidt
                                    20
Case 3:20-cv-02910-L Document 165 Filed 10/14/20      Page 22 of 35 PageID 2416




                                  ROBERT SCHMIDT, pro hac vice
                                  rob.schmidt@alaska.gov
                                  Alaska Bar No. 9909048
                                  JOHN HALEY
                                  john.haley@alaska.gov
                                  Alaska Bar No. 1402010

                                  Attorneys for Plaintiff
                                  STATE OF ALASKA
                                  OFFICE OF ATTORNEY GENERAL
                                  1031 West Fourth Avenue, Suite 200
                                  Anchorage, Alaska 99501
                                  Telephone: (907) 269-6645
                                  Fax: (907) 276-3697


                                  FOR THE STATE OF ARIZONA

                                  By: /s/ Christopher Nichols

                                  CHRISTOPHER NICHOLS, pro hac vice
                                  cnichols@azcc.gov
                                  Arizona Bar No. 029958

                                  Attorney for Plaintiff
                                  ARIZONA CORPORATION COMMISSION
                                  1300 W. Washington St.
                                  Phoenix, AZ 85007
                                  Telephone: (602) 542-0639
                                  Fax: (602) 714-8120


                                  FOR THE STATE OF CALIFORNIA

                                  By: /s/ Danielle Stoumbos

                                  MARY ANN SMITH
                                  MaryAnn.Smith@dbo.ca.gov
                                  SEAN ROONEY
                                  Sean.Rooney@dbo.ca.gov
                                  DANIELLE A. STOUMBOS, pro hac vice
                                  California Bar No. 264784
                                  Danielle.Stoumbos@dbo.ca.gov

                                  Attorneys for Plaintiff

                                    21
Case 3:20-cv-02910-L Document 165 Filed 10/14/20     Page 23 of 35 PageID 2417



                                  STATE OF CALIFORNIA
                                  DEPARTMENT OF BUSINESS OVERSIGHT
                                  320 West Fourth Street, Suite 750
                                  Los Angeles, California 90013
                                  Telephone: (213) 503-2046
                                  Fax: (213) 576-7181


                                  FOR THE STATE OF COLORADO
                                  PHILIP J. WEISER
                                  Attorney General of the State of Colorado

                                  By: /s/ Janna Fischer

                                  JANNA FISCHER*, pro hac vice
                                  janna.fischer@coag.gov
                                  Colorado Bar No. 44952
                                  ROBERT FINKE*, pro hac vice
                                  robert.finke@coag.gov
                                  Colorado Bar No. 40756
                                  *Counsel of Record

                                  Attorneys for Plaintiff
                                  SECURITIES COMMISSIONER
                                  FOR THE STATE OF COLORADO
                                  1300 Broadway, 8th Floor
                                  Denver, Colorado 80203
                                  Telephone: (720) 508-6374
                                  Fax: (720) 508-6037


                                  FOR THE STATE OF DELAWARE
                                  KATHLEEN JENNINGS
                                  Attorney General of the State of Delaware

                                  By: /s/ Katherine M. Devanney

                                  KATHERINE M. DEVANNEY, pro hac vice
                                  Deputy Attorney General
                                  Delaware Bar No. 6356
                                  Texas Bar No. 24116281
                                  katherine.devanney@delaware.gov
                                  JILLIAN LAZAR
                                  Director of Investor Protection
                                  Delaware Bar No. 6049
                                  jillian.lazar@delaware.gov

                                    22
Case 3:20-cv-02910-L Document 165 Filed 10/14/20      Page 24 of 35 PageID 2418




                                  Delaware Department of Justice
                                  820 N. French St.
                                  Wilmington, DE 19801
                                  Telephone: (302) 577-8356
                                  Fax: (302) 577-6987

                                  Attorneys for Plaintiff the State of Delaware


                                  FOR THE STATE OF FLORIDA
                                  ASHLEY MOODY
                                  Attorney General for the State of Florida


                                  By: /s/ Victoria Butler

                                  VICTORIA BUTLER, pro hac vice
                                  Assistant Attorney General
                                  Director of Consumer Protection
                                  victoria.butler@myfloridalegal.com
                                  Florida Bar No. 861250

                                  Attorney for Plaintiff
                                  STATE OF FLORIDA
                                  OFFICE OF THE ATTORNEY GENERAL
                                  Department of Legal Affairs
                                  3507 E Frontage Rd, Suite 325
                                  Tampa, FL 33607-1795
                                  Telephone: (813) 287-7950
                                  Fax: (813) 281-5515


                                  By: /s/ A. Gregory Melchior

                                  A. GREGORY MELCHIOR, pro hac vice
                                  Assistant General Counsel
                                  greg.melchior@flofr.com
                                  Florida Bar No. 407290

                                  Attorney for Plaintiff
                                  STATE OF FLORIDA
                                  OFFICE OF FINANCIAL REGULATION
                                  1313 Tampa Street, Suite 615
                                  Tampa, Florida 33602-3394
                                  Telephone: (813) 218-5327

                                    23
Case 3:20-cv-02910-L Document 165 Filed 10/14/20    Page 25 of 35 PageID 2419



                                  Fax: (813) 272-2498


                                  FOR THE STATE OF GEORGIA

                                  By: /s/ Logan B. Winkles

                                  LOGAN B. WINKLES, pro hac vice
                                  Georgia Bar No. 136906
                                  lwinkles@law.ga.gov
                                  RONALD J. STAY, pro hac vice
                                  Georgia Bar No. 621732
                                  rstay@law.ga.gov

                                  Attorneys for Plaintiff
                                  OFFICE OF THE GEORGIA
                                  SECRETARY OF STATE
                                  Georgia Department of Law
                                  40 Capitol Square SW
                                  Atlanta, GA 30334
                                  Telephone: (404) 458-3434
                                  Fax: (404) 657-3239


                                  FOR THE STATE OF HAWAII

                                  By: /s/ Rayni M. Nakamura-Watanabe

                                  RAYNI M. NAKAMURA-WATANABE, pro hac
                                  vice
                                  Hawaii Bar No. 9032-0
                                  RNakamur@dcca.hawaii.gov
                                  PATRICIA J. MOY
                                  Hawaii Bar No. 5845-0
                                  PMoy@dcca.hawaii.gov

                                  Attorneys for Plaintiff
                                  STATE OF HAWAII
                                  SECURITIES ENFORCEMENT BRANCH
                                  335 Merchant Street, Suite 205
                                  Honolulu, Hawaii 96813
                                  Telephone: (808) 586-2740
                                  Fax: (808) 586-3977


                                  FOR THE STATE OF IDAHO

                                    24
Case 3:20-cv-02910-L Document 165 Filed 10/14/20     Page 26 of 35 PageID 2420



                                  OFFICE OF THE ATTORNEY GENERAL
                                  STATE OF IDAHO
                                  LAWRENCE G. WASDEN

                                  By: /s/ Loren Messerly

                                  LOREN MESSERLY, pro hac vice
                                  Deputy Attorney General
                                  loren.messerly@finance.idaho.gov
                                  Idaho Bar No. 7434

                                  Attorney for Plaintiff
                                  STATE OF IDAHO
                                  IDAHO DEPARTMENT OF FINANCE
                                  P.O. Box 83720
                                  Boise, ID 83720-0031
                                  Telephone: (208) 332-8093
                                  Fax: (208) 332-8099


                                  FOR THE STATE OF INDIANA
                                  OFFICE OF THE INDIANA ATTORNEY
                                  GENERAL
                                  Patricia Orloff Erdmann
                                  Chief Counsel of Litigation

                                  By: /s/ Jefferson S. Garn

                                  JEFFERSON S. GARN, pro hac vice
                                  Deputy Attorney General
                                  Jefferson.Garn@atg.in.gov
                                  Indiana Bar No. 29921-49

                                  Attorney for Plaintiff
                                  STATE OF INDIANA
                                  INDIANA SECURITIES COMMISSIONER
                                  302 W. Washington Street
                                  IGCS – 5th Floor
                                  Indianapolis, IN 46204
                                  Fax: (317) 232-7979


                                  FOR THE STATE OF KANSAS

                                  By: /s/ Thomas E. Knutzen



                                    25
Case 3:20-cv-02910-L Document 165 Filed 10/14/20    Page 27 of 35 PageID 2421



                                  THOMAS E. KNUTZEN, pro hac vice
                                  Special Assistant Attorney General
                                  tom.knutzen@ks.gov
                                  Kansas Bar No. 24471

                                  Attorney for Plaintiff
                                  OFFICE OF THE KANSAS SECURITIES
                                  COMMISSIONER
                                  1300 SW Arrowhead Road
                                  Topeka, KS 66604
                                  Telephone: (785) 296-7890
                                  Fax: (785) 296-6872


                                  FOR THE STATE OF KENTUCKY

                                  By: /s/ Gary Stephens

                                  GARY STEPHENS, pro hac vice
                                  Gary.stephens@ky.gov
                                  Kentucky Bar No. 87740
                                  CATHERINE FALCONER
                                  Catherine.falconer@ky.gov

                                  Attorneys for Plaintiff
                                  STATE OF KENTUCKY
                                  DEPARTMENT OF FINANCIAL INSTITUITONS
                                  500 Mero St. 2SW19
                                  Frankfort, KY 40601
                                  Telephone: (502) 782-9052
                                  Fax: (502) 573-8787


                                  FOR THE STATE OF MAINE

                                  By: /s/ Gregg D. Bernstein

                                  GREGG D. BERNSTEIN, pro hac vice
                                  gregg.bernstein@maine.gov
                                  Maine Bar No. 8424

                                  Attorney for Plaintiff
                                  STATE OF MAINE SECURITIES
                                  ADMINISTRATOR
                                  6 State House Station
                                  Augusta, Maine 04333

                                    26
Case 3:20-cv-02910-L Document 165 Filed 10/14/20    Page 28 of 35 PageID 2422



                                  Telephone: (207) 626-8800
                                  Fax: (207) 626-8828


                                  FOR THE STATE OF MARYLAND

                                  BRIAN E. FROSH
                                  ATTORNEY GENERAL OF THE STATE OF
                                  MARYLAND

                                  By: /s/ Max F. Brauer

                                  MAX F. BRAUER, pro hac vice
                                  Assistant Attorney General
                                  mbrauer@oag.state.md.us
                                  Maryland State Does Not Use Bar Numbers

                                  Attorney for Plaintiff
                                  STATE OF MARYLAND EX REL
                                  MARYLAND SECURITIES COMMISSIONER
                                  200 Saint Paul Place
                                  Baltimore, MD 21202
                                  Telephone: (410) 576-6950
                                  Fax: (410) 576-6532


                                  FOR THE PEOPLE OF MICHIGAN

                                  By: /s/ Aaron W. Levin

                                  PEOPLE OF THE STATE OF
                                  MICHIGAN, by DANA NESSEL
                                  ATTORNEY GENERAL

                                  Aaron W. Levin, pro hac vice
                                  Assistant Attorney General
                                  levina@michigan.gov
                                  Michigan Bar No. P81310

                                  Attorney for Plaintiff
                                  Michigan Department of Attorney General
                                  525 W. Ottawa Street,
                                  P.O. Box 30736
                                  Lansing, MI 48909
                                  Telephone: (517) 335-7632
                                  Fax: (517) 335-7632

                                    27
Case 3:20-cv-02910-L Document 165 Filed 10/14/20     Page 29 of 35 PageID 2423




                                  FOR THE STATE OF MISSISSIPPI

                                  By: /s/ Seth Shannon

                                  SETH SHANNON, pro hac vice
                                  seth.shannon@ago.ms.gov
                                  Mississippi Bar No. 103466
                                  CRYSTAL UTLEY SECOY
                                  crystal.utley@ago.ms.gov

                                  Attorneys for Plaintiff
                                  STATE OF MISSISSIPPI
                                  OFFICE OF THE ATTORNEY GENERAL
                                  P.O. Box 220
                                  Jackson, MS 39205
                                  Telephone: (769) 237-6406
                                  Fax: (601) 359-4231


                                  FOR THE STATE OF NEBRASKA
                                  L. JAY BARTEL
                                  Bureau Chief
                                  Legal Services Bureau


                                  By: /s/ Joshua R. Shasserre

                                  JOSHUA R. SHASSERRE, pro hac vice
                                  Assistant Attorney General
                                  Nebraska Bar No. 23885
                                  joshua.shasserre@nebraska.gov

                                  Attorney for Plaintiff
                                  STATE OF NEBRASKA
                                  2115 State Capitol
                                  Lincoln, NE 68509
                                  Telephone: (402) 471-3888
                                  Fax: (402) 471-3297


                                  FOR THE STATE OF NEVADA

                                  By: /s/ Erin M. Houston



                                    28
Case 3:20-cv-02910-L Document 165 Filed 10/14/20     Page 30 of 35 PageID 2424



                                  ERIN M. HOUSTON, pro hac vice
                                  Deputy Secretary of State, Securities Administrator
                                  Nevada Bar No. 11814
                                  ehouston@sos.nv.gov

                                  Attorney for Plaintiff
                                  STATE OF NEVADA
                                  Office of the Nevada Secretary of State
                                  Securities Division
                                  2250 North Las Vegas Blvd., Suite 400
                                  North Las Vegas, NV 89030
                                  Telephone: (702) 486-2440
                                  Fax: (702) 486-2452


                                  FOR THE STATE OF NEW MEXICO

                                  By: /s/ Alissa N. Berger

                                  ALISSA N. BERGER, pro hac vice
                                  Securities Enforcement Prosecutor
                                  New Mexico Securities Division
                                  New Mexico Bar No. 21769
                                  Alissa.Berger@state.nm.us

                                  Attorney for Plaintiff
                                  STATE OF NEW MEXICO
                                  New Mexico Securities Division
                                  New Mexico Regulation and Licensing Department
                                  5500 San Antonio Rd NE
                                  Albuquerque, New Mexico 87109
                                  Telephone: (505) 503-5987
                                  Fax: (505) 222-9848


                                  FOR THE STATE OF NEW YORK
                                  LETITIA JAMES
                                  ATTORNEY GENERAL OF THE STATE OF
                                  NEW YORK

                                  By: /s/ Tatyana Trakht

                                  TATYANA “TANYA” TRAKHT, pro hac vice
                                  Assistant Attorney General
                                  tanya.trakht@ag.ny.gov
                                  New York State Does Not Use Bar Numbers

                                    29
Case 3:20-cv-02910-L Document 165 Filed 10/14/20     Page 31 of 35 PageID 2425



                                  PETER POPE
                                  Chief, Investor Protection Bureau
                                  peter.pope@ag.ny.gov

                                  Attorneys for Plaintiff
                                  ATTORNEY GENERAL FOR THE STATE OF
                                  NEW YORK
                                  28 Liberty Street, 21st Floor
                                  New York, New York 10005
                                  Telephone: (212) 416-8457
                                  Fax: (212) 416-8816


                                  FOR THE STATE OF OKLAHOMA

                                  By: /s/ Robert Fagnant

                                  ROBERT FAGNANT, pro hac vice
                                  rfagnant@securities.ok.gov
                                  Oklahoma Bar No. 30548

                                  Attorney for Plaintiff
                                  OKLAHOMA DEPARTMENT OF SECURITIES
                                  204 N. Robinson Avenue, Suite 400
                                  Oklahoma City, OK 73102
                                  Telephone: (405) 280-7718
                                  Fax: (405) 280-7742



                                  FOR THE STATE OF SOUTH CAROLINA

                                  By: /s/ Jonathan Williams

                                  JONATHAN WILLIAMS, pro hac vice
                                  jwilliams@scag.gov
                                  South Carolina Bar No. 72509

                                  Attorney for Plaintiff
                                  STATE OF SOUTH CAROLINA
                                  OFFICE OF ATTORNEY GENERAL
                                  P.O. Box 11549
                                  Columbia, SC 29211
                                  Telephone: (803) 734-7208
                                  Fax: (803) 734-7208



                                    30
Case 3:20-cv-02910-L Document 165 Filed 10/14/20    Page 32 of 35 PageID 2426




                                  By: /s/ Shannon A. Wiley

                                  SHANNON A. WILEY, pro hac vice
                                  swiley@sos.sc.gov
                                  South Carolina Bar No. 69806

                                  Attorney for Plaintiff
                                  STATE OF SOUTH CAROLINA
                                  OFFICE OF THE SECRETARY OF STATE
                                  1205 Pendleton Street, Suite 525
                                  Columbia, SC 29201
                                  Telephone: (803) 734-0246
                                  Fax: (803) 734-1661


                                  FOR THE STATE OF SOUTH DAKOTA

                                  By: /s/ Clayton Grueb

                                  CLAYTON GRUEB, pro hac vice
                                  South Dakota Bar No. 4642
                                  Clayton.grueb@state.sd.us

                                  Attorney for Plaintiff
                                  South Dakota Department of Labor & Regulation,
                                  Division of Insurance
                                  2330 N. Maple Ave, Suite 1
                                  Rapid City, SD 57701
                                  Telephone: (605) 773-3563
                                  Fax: (605) 773-5369


                                  FOR THE STATE OF TENNESSEE
                                  HERBERT H. SLATERY III
                                  Attorney General and Reporter
                                  for the State of Tennessee

                                  By: /s/ James P. Urban

                                  JAMES P. URBAN, pro hac vice
                                  Deputy Attorney General
                                  TN B.P.R. No. 033599
                                  james.urban@ag.tn.gov

                                  Office of Tennessee Attorney General

                                    31
Case 3:20-cv-02910-L Document 165 Filed 10/14/20     Page 33 of 35 PageID 2427



                                  Financial Division
                                  P.O. Box 20207
                                  Nashville, TN 37202-0207
                                  Telephone: (615) 741-3739
                                  Fax: (615) 532-8223

                                  Attorney for Plaintiff
                                  Commissioner of the Tennessee Department of
                                  Commerce and Insurance


                                  FOR THE STATE OF TEXAS
                                  KEN PAXTON
                                  Attorney General of Texas

                                  BRENT WEBSTER
                                  First Assistant Attorney General

                                  RYAN L. BANGERT
                                  Deputy First Assistant Attorney General

                                  DARREN L. MCCARTY
                                  Deputy Attorney General for Civil Litigation

                                  JOSHUA R. GODBEY
                                  Division Chief
                                  Financial Litigation and Charitable Trusts Division

                                  By: /s/ Christina Cella

                                  CHRISTINA CELLA
                                  Assistant Attorney General
                                  State Bar No. 24106199
                                  christina.cella@oag.texas.gov
                                  LEA N. BRIGTSEN
                                  Assistant Attorney General
                                  State Bar No. 24054504
                                  lea.brigtsen@oag.texas.gov

                                  Financial Litigation and Charitable Trusts Division
                                  P.O. Box 12548
                                  Austin, Texas 78711-2548
                                  Telephone: (512) 475-2952
                                  Fax: (512) 477-2348




                                    32
Case 3:20-cv-02910-L Document 165 Filed 10/14/20      Page 34 of 35 PageID 2428



                                  Attorneys for Plaintiff the State of Texas


                                  FOR THE STATE OF WASHINGTON

                                  By: /s/ Ian S. McDonald

                                  IAN S. MCDONALD, pro hac vice
                                  Washington Bar No. 41403
                                  Ian.McDonald@atg.wa.gov
                                  Telephone: (360) 586-3264
                                  Fax: (360) 664-0229

                                  Attorney for Plaintiff
                                  Washington State Department of Financial
                                  Institutions, Securities Division
                                  150 Israel Rd. SW
                                  Tumwater, WA 98501
                                  Telephone: (360) 902-8700
                                  Fax: (360) 902-0524


                                  FOR THE STATE OF WEST VIRGINIA

                                  By: /s/ Michael Nusbaum

                                  MICHAEL NUSBAUM, pro hac vice
                                  michael.nusbaum@wvsao.gov
                                  West Virginia Bar No. 12708

                                  Attorney for Plaintiff
                                  STATE OF WEST VIRGINIA
                                  WEST VIRGINIA SECURITIES COMMISSION
                                  1900 Kanawha Boulevard, East
                                  Building 1, Room W-100
                                  Charleston, WV 25305
                                  Telephone: (304) 558-2251
                                  Fax: (304) 558-4211


                                  FOR THE STATE OF WISCONSIN
                                  JOSHUA L. KAUL
                                  Attorney General
                                  State of Wisconsin
                                  Wisconsin Department of Justice



                                    33
Case 3:20-cv-02910-L Document 165 Filed 10/14/20     Page 35 of 35 PageID 2429



                                  By: /s/ Shannon A. Conlin

                                  SHANNON A. CONLIN, pro hac vice
                                  Assistant Attorney General
                                  Wisconsin Bar No. 1089101
                                  Conlinsa@doj.state.wi.us

                                  WISCONSIN DEPARTMENT OF JUSTICE
                                  Post Office Box 7857
                                  Madison, WI 53707-7857
                                  Telephone: (608) 266-1677
                                  Fax: (608) 267-2779

                                  Attorney for Plaintiff State of Wisconsin


                                  FOR THE IOWA INSURANCE
                                  COMMISSIONER
                                  DOUGLAS M. OMMEN

                                  By: /s/ Adam J. Kenworthy
                                  ADAM KENWORTHY* pro hac vice
                                  Iowa Bar No. AT0012137
                                  Enforcement Attorney
                                  adam.kenworthy@iid.iowa.gov

                                  Attorney for Plaintiff
                                  IOWA INSURANCE DIVISION
                                  1963 Bell Ave, Ste 100
                                  Des Moines, IA 50315
                                  Telephone: (515) 654-6562
                                  Fax: (515)-654-6500




                                    34
